ACCEPTED
                                                                                             04-14-00762-CR
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                        5/19/2015 9:36:19 AM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK
                                    No. 04-14-00762-CR
      IN THE COURT OF APPEALS FOR THE FOURTH JUDICIAL DISTRICT
                      OF TEXAS, AT SAN ANTONIO
                                                                            FILED IN
                                                                     4th COURT OF APPEALS
                              Jason Robert Vanwinkle                  SAN ANTONIO, TEXAS
                                           Appellant                 5/19/2015 9:36:19 AM
                                                                       KEITH E. HOTTLE
                                               v.                            Clerk


                                  The State of Texas
                                           Appellee
               On Appeal from the 198th District Court of Bandera County
                             Cause No. CR-14-0000041
                   The Honorable M. Rex Emerson, Judge Presiding


                  Motion for Extension of Time
                  To File State’s Brief on Appeal

TO THE HONORABLE FOURTH COURT OF APPEALS:
      COMES NOW, the State of Texas, Appellee in the above styled and numbered cause,
by and through her duly elected District Attorney, and respectfully enters this “Motion for
Extension of Time to File State's Brief on Appeal,” and in support of such Motion would
show the Court:
                                               I
      Appellant was convicted in the 198th District Court of Bandera County, Texas, of the
offense of Arson. Punishment was assessed at confinement for 50 years. The trial court
imposed sentence on September 25, 2014, and notice of appeal was timely filed with the
clerk of the trial court. The deadline for filing the State's Brief with the Court is May 20,
2015. This request for an extension is based upon the inability of the undersigned attorney
to finish research on the issues raised by the trial of the case.
                                                II
      Counsel for the State would further show that he will require an additional forty-five
(45) days in which to complete the research and prepare the State's Brief. This is the State's
first request for an extension of time in which to file its brief.

                                            Prayer
      WHEREFORE PREMISES CONSIDERED, the undersigned prays this Honorable
Court to grant the State's motion for extension of time in which to file its brief, and Order
that the deadline for filing such be extended an additional forty-five (45) days, until July 6,
or until such time as set by this Court.
                                           Respectfully submitted,

                                                /s/ Scott F. Monroe
                                           _________________________________________
                                           Scott F. Monroe
                                           District Attorney, 198th District Court
                                           402 Clearwater Paseo, Suite 500
                                           Kerrville, Texas 78028
                                           eMail: scottm@198da.com
                                           Tel. 830-315-2460
                                           Fax: 830-315-2461
                                           State Bar Card No. 14272700
                                           Attorney for the State of Texas

                   Certificate of Compliance and Delivery
      This is to certify that: (1) this document, created using WordPerfect™ X7 software,
contains 341 words, excluding those items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and
complies with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on May 19, 2015,
a true and correct copy of the above and foregoing “Motion for Extension of Time To File
State's Brief on Appeal” was transmitted via the eService function on the State’s eFiling
portal, to M. Patrick Maguire (mpmlaw@ktc.com), counsel of record for Appellant.
                                                 /s/ Scott F. Monroe
                                           _________________________________________
                                           Scott F. Monroe